[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               FEB 19, 2010
                                 No. 09-13239                   JOHN LEY
                             Non-Argument Calendar                CLERK
                           ________________________

                       D.C. Docket No. 08-00315-CR-WTM-4

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

JERNARD AKINS,
a.k.a. Nardy,
a.k.a. Genard Akins,

                                                        Defendant-Appellant.

                          __________________________

               Appeal from the United States District Court for the
                          Southern District of Georgia
                         _________________________

                               (February 19, 2010)

Before CARNES, WILSON and FAY, Circuit Judges

PER CURIAM:
      John D. Harvey, appointed counsel for Jernard Akins in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Akins’s convictions and

sentences are AFFIRMED.




                                         2